DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In amendments dated 01/25/2022, applicant amended claims 1, 9 and 16.  Claims 1 – 20 are still pending in this application.

Response to Arguments

In the remarks on page 14 the applicant notes that the title have been amended to overcome the prior objections.  In view of the amendments to the title the prior objections regarding the title is hereby withdrawn.
Applicant’s arguments with respect to claims 1 - 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata et al. (U.S PreGrant Publication No. 2017/0109110 A1, cited in an IDS filed on 09/21/2020, hereinafter ‘Kitagata’) in view of Jonker et al. (U.S PreGrant Publication No. 2012/0178488 A1, hereinafter ‘Jonker’) and further in view of Hattanda et al. (U.S PreGrant Publication No. 2018/0210688 A1, previously cited in an Office Action dated 11/17/2021, hereinafter ‘Hattanda’).

With respect to claim 1, Kitagata teaches a method for controlling image-forming devices (e.g., manage multiple printers 102, ¶0029, ¶0042, Fig. 1), comprising: acquiring currently-available wireless networks (e.g., accessing local-area networks (LANs), ¶0029, Fig. 1); searching image-forming devices through the currently-available wireless networks and establishing a list of the image-forming devices (e.g., searching for printers through the LANs and provides a printer list, ¶0006, ¶0057); according to the list of the image-forming devices, selecting a target image-forming device (e.g., from the printer list, a particular printer can be selected (chosen), ¶0075, Fig. 5); and connecting to a wireless network corresponding to the target image-forming device and establishing a communication with the target image-forming device, thereby controlling the target image-forming device to execute an image-forming task (e.g., connecting to a LAN associated to the particular printer and establish communication with the particular printer, thereby controlling the particular printer to execute a print-target document file (print data), ¶0058, ¶0075, Fig. 5); wherein searching the image-forming devices through the currently-available wireless networks and establishing the list of the image-forming devices include: when a wireless network is provided by an image-forming device, acquiring a first network identifier of the wireless network (e.g., acquiring printer information, as first network identifier,  for a printing service; Fig. 5, ¶0006, ¶0057, ¶0084 - ¶0086, ¶0096 - ¶0098); but fails to teach that said detecting is: 
(a)  including detecting, by a wireless communication module in a mobile phone, the currently-available wireless networks, and acquiring, by the wireless communication module in the mobile phone, broadcast information transmitted by each wireless access point; and 
(b) when a wireless network is not provided by the image-forming device, 
connecting to the wireless network and acquiring a first device identifier of the image-forming device connected to the wireless network; and 
adding the first network identifier and the first device identifier acquired to the list of the image-forming devices.
However, with respect to above difference (a), Jonker, in the same field of endeavor of detecting signal(s) and establishing connection, teaches: including detecting, by a wireless communication module in a mobile phone, the currently-available wireless networks, and acquiring, by the wireless communication module in the mobile phone, broadcast information transmitted by each wireless access point (Jonker: e.g., a mobile device receiving beacon(s) of available networks (signals), and additionally receiving broadcast information (SSID) from each access point, ¶0026 - ¶0027, ¶0034, ¶0098, ¶0156, Fig. 2).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata as taught by Jonkers since Jonkers suggested in ¶0026 - ¶0027 and ¶0098 that such modification of receiving a beacon would 
Kitagata, modified by Jonkers, fails to teach above difference (b).  However, in the same field of endeavor of searching, displaying and selecting printer(s), Hattanda teaches: when a wireless network is not provided by the image-forming device, connecting to the wireless network and acquiring a first device identifier of the image-forming device connected to the wireless network (Hattanda: e.g., when a wireless network is not found (e.g., when a image forming apparatus is not connected to a network), search again and acquire at least a name of a printer now connected to the network, Figs. 6, 16 & 26, ¶0086 - ¶0087, ¶0097); and adding the first network identifier and the first device identifier acquired to the list of the image-forming devices (e.g. see Figs. 6, 16 & 26).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata in view of Jonkers as taught by Hattanda since Hattanda suggested in ¶0086 - ¶0087, ¶0097 and Figs 6, 16, 26 that such modification would directly provide an alternate name/model/serial number of the printer in order to recognize it faster.

With respect to claim 9, it's rejected for the similar reasons as those described in connection with claim 1.

With respect to claim 16, arguments analogous to claim 1 are applicable. The use of a non-transitory computer-readable storage medium executed by at least a processor (CPU) as described in claim 16 is explicitly taught by ¶0101 of Kitagata.

Claims 2, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata in view of Jonkers and Hattanda and further in view of Goto (U.S PreGrant Publication No. 2011/0200025 A1, hereinafter ‘Goto’).

With respect to claim 2, Kitagata in view of Jonkers and further in view of Hattanda teaches the method according to claim 1, but neither of them teaches wherein connecting to the wireless network corresponding to the target image-forming device includes:40Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US when the wireless network corresponding to the target image-forming device is not consistent with a currently-connected wireless network, disconnecting the currently-connected wireless network and switching to connecting to the wireless network corresponding to the target image-forming device.
However, the mentioned claimed limitations are well-known in the art as evidenced by Goto.  In particular, Goto teaches wherein connecting to the wireless network corresponding to a device includes:40Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US when the wireless network corresponding to the device is not consistent with a currently-connected wireless network, disconnecting the currently-connected wireless network and switching to connecting to the wireless network corresponding to the device  (Goto: e.g., when a deterioration of a surrounding radio wave is present, disconnect from the network and try re-connecting to network, ¶0045, Fig. 5).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata in view of Jonkers and further in view of Hattanda as taught by Goto since Goto suggested in ¶0045 and Fig. 5 that such modification would restore to a previous or new network in order to keep the device or apparatus wireless stable or steady as possible.

With respect to claim 10, this is an apparatus claim corresponding to the method claim 2.  Therefore, this is rejected for the same reasons as the method claim 2.

.

Claims 3, 6, 11, 14, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata in view of Jonkers and Hattanda and further in view of Shibata (U.S PreGrant Publication No. 2018/0048785 A1, hereinafter ‘Shibata’).

With respect to claim 3, Kitagata in view of Jonkers and further in view of Hattanda teaches the method according to claim 1, but neither of them teach: further including: according to a predetermined network switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to a target wireless network.
However, the mentioned claimed limitations are well-known in the art as evidenced by Shibata.  In particular, Shibata teaches: according to a predetermined network switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to a target wireless network (Shibata: e.g., switching from a  first wireless network to a second wireless network so that the printer can be established with the second wireless network, ¶0049 - ¶0050).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to design the method of Kitagata in view of Jonkers and further in view of Hattanda as taught by Shibata since Shibata suggested in ¶0049 - ¶0050 that such modification would re-establish connection to keep the communication apparatus (printer) connectable as long possible.

With respect to claim 6, the integration of Kitagata, Jonkers, Hattanda and Shibata teaches the method according to claim 3, wherein Shibata teaches according to the predetermined network switching 
when a predetermined condition is satisfied, establishing and displaying the list of the wireless networks (Shibata: e.g., if found, displaying the list of SSIDs, ¶0044), 
wherein the list of the wireless networks includes the currently-available wireless networks (e.g., the list of SSIDs are the provided SSIDs, ¶0044);
acquiring a wireless network selected by a user from the list of the wireless networks as the target wireless network (e.g., upon designating, obtain the information related to the designated SSID, ¶0044); 
disconnecting the wireless network corresponding to the target image-forming device (e.g., disconnecting a connection with the printer, ¶0049, Fig. 5); and
establishing a connection with the target wireless network (e.g., re-establishes the normal connection with the designated SSID, Fig. 5).

With respect to claims 11 and 14, these are apparatus claims corresponding to the method claims 3 and 6, respectively.  Therefore, these are rejected for the same reasons as the method claims 3 and 6, respectively.

With respect to claim 18, arguments analogous to claim 3 are applicable. The use of a non-transitory computer-readable storage medium executed by at least a processor (CPU) as described in claim 18 is explicitly taught by ¶0101 of Kitagata.
  
Claims 4, 5, 12, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata in view of Jonkers and Hattanda and Shibata further in view of Vemuri et al. (U.S PreGrant Publication No. 2019/0274082 A1, hereinafter ‘Vemuri’).

With respect to claim 4, the integration of Kitagata, Jonkers, Hattanda and Shibata teaches the method according to claim 3, but neither of them teach before searching the image-forming devices, further including: recording a second network identifier of the currently-connected wireless network, wherein according to the predetermined network switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to the target wireless network includes: acquiring a wireless network corresponding to a currently-recorded second network identifier as the target wireless network; when a predetermined condition is satisfied, disconnecting the wireless network corresponding to the target image-forming device; and establishing a connection with the target wireless network.
However, in the same field of endeavor of network and detecting device(s), Vemuri teaches: before searching the image-forming devices, further including: recording a second network identifier of the currently-connected wireless network, wherein according to the predetermined network switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to the target wireless network includes: acquiring a wireless network corresponding to a currently-recorded second network identifier as the target wireless network; when a predetermined condition is satisfied, disconnecting the wireless network corresponding to the target image-forming device; and establishing a connection with the target wireless network (e.g., While the limitation of image forming device (printer) relies on Kitagata; Vemuri discloses a second WiFi network that is required to compare if there is a better or stronger signal.  if the comparison is true (positive), then disconnect from the first WiFi network temporarily in order to connect to (or establish with) the second WiFi network, ¶0071).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata in view of Jonkers and Hattanda and further in view of Shibata as taught by Vemurri since Vemurri suggested in ¶0071 that such 

With respect to claim 5, the integration of Kitagata, Jonkers, Hattanda and Shibata teaches the method according to claim 3, but neither of them teach wherein according to the predetermined network 41Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to the target wireless network includes: acquiring a wireless network with a strongest signal in all wireless networks as the target wireless network; when a predetermined condition is satisfied, disconnecting the wireless network corresponding to the target image-forming device; and establishing a connection with the target wireless network.
However, in the same field of endeavor of network and detecting device(s), Vemuri  teaches: wherein according to the predetermined network 41Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US switching strategy, switching from connecting to the wireless network corresponding to the target image-forming device to connecting to the target wireless network includes: acquiring a wireless network with a strongest signal in all wireless networks as the target wireless network; when a predetermined condition is satisfied, disconnecting the wireless network corresponding to the target image-forming device; and establishing a connection with the target wireless network (Vemuri: e.g., In a event than an apparatus detects a stronger signal between a second apparatus and a second network than between the second apparatus an a first network, disconnect from the first network and cause to connect to the second network, ¶0071).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata in view of Jonkers and Hattanda and further in view of Shibata as taught by Vemurri since Vemurri suggested in ¶0071 that such modification would ensure if there is enough signal strength (quality) in order to keep the network constant.

With respect to claims 12 and 13, these are apparatus claims corresponding to the method claims 4 and 5, respectively.  Therefore, these are rejected for the same reasons as the method claims 4 and 5, respectively.

With respect to claim 20, arguments analogous to claim 5 are applicable. The use of a non-transitory computer-readable storage medium executed by at least a processor (CPU) as described in claim 20 is explicitly taught by ¶0101 of Kitagata.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata in view of Jonkers and Hattanda and further in view of Lee et al. (U.S Patent No. 10,091,827 B2, hereinafter ‘Lee’).

With respect to claim 7, Kitagata in view of Jonkers and further in view of Hattanda teaches the method according to claim 1, but neither of them teach: further including: recording a second device identifier of the target image-forming device; and before searching the image-forming devices, further including: 42Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US determining whether a communication is able to be established with the target image-forming device corresponding to the recorded second device identifier through the currently-available wireless networks; and when a determination result is "yes", connecting to the wireless network corresponding to the target image-forming device which corresponds to the recorded second device identifier and establishing a communication with the target image-forming device corresponding to the recorded second device identifier, thereby controlling the target image-forming device to execute the image-forming task; and when the determination result is "no", executing an operation of searching the image-forming devices.
Lee: e.g., a second AP is provided, Fig. 4B); and before searching the image-forming devices, further including: 42Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US determining whether a communication is able to be established with the target image-forming device corresponding to the recorded second device identifier through the currently-available wireless networks; and when a determination result is "yes", connecting to the wireless network corresponding to the target image-forming device which corresponds to the recorded second device identifier and establishing a communication with the target image-forming device corresponding to the recorded second device identifier, thereby controlling the target image-forming device to execute the image-forming task; and when the determination result is "no", executing an operation of searching the image-forming devices (e.g., searching to identify an image forming apparatus that is not connected to an AP of a wireless network; in response to identification in the searching of an image forming apparatus that is not connected to the AP of the wireless network, disconnecting the wireless communicator of the electronic apparatus from the AP of the wireless network, to wirelessly connect the wireless communicator of the electronic apparatus with the identified image forming apparatus; and transmitting, using the wireless communicator of the electronic apparatus connected with the identified image forming apparatus, the obtained AP information to the identified image forming apparatus, to thereby cause the identified image forming apparatus to establish the wireless connection with the AP of the wireless network using the AP information transmitted from the electronic apparatus, Claim 1, said AP can be the second AP provided in Fig. 4B because it’s already prestored, Col 3 (lines 24 – 27)).  
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Kitagata in view of Jonkers and Hattanda as taught by Lee since Lee suggested in Col 3 (lines 24 – 27) that such modification would keep 
With respect to claim 19, arguments analogous to claim 7 are applicable. The use of a non-transitory computer-readable storage medium executed by at least a processor (CPU) as described in claim 19 is explicitly taught by ¶0101 of Kitagata.

Allowable Subject Matter

Claims 8 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

With respect to claim 8, none of the cited references (single or in combination) teaches the method according to claim 1, further including: recording a second device identifier of the target image-forming device and a third network identifier of the wireless network corresponding to the target image-forming device; and before searching the image-forming devices, further including:
determining whether a communication is able to be established with the target image-forming device corresponding to the recorded second device identifier through the wireless network corresponding to the third network identifier; and when 
a determination result is "yes", establishing the communication with the target image-forming device corresponding to the recorded second device identifier through the wireless network corresponding to the third network identifier, thereby controlling the target image-forming device to execute the image-forming task; and 
when the determination result is "no", starting acquiring the currently-available wireless 43Attorney Docket No.: 00185.0064. OUS Client Ref No.: PPCT0060-US networks and executing an operation of searching the image-forming devices through the currently-available wireless networks; and 


With respect to claim 15, this is an apparatus claim corresponding to the method claim 8. Therefore, this is objected for the same reasons as the method claim 8.

Examiner's Note

Examiner is still unsure if the uses of “Double quotes” are acceptable.  In order to avoid any objections or possible 112 issue, it’s suggested to change “yes” to positive or true and “no” to negative or false.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure:
Zhang et al. (U.S PG Publication No. 2018/0132167 A11
Tsirkin (U.S PG Publication No. 2018/0248871 A1)2
Agardh et al. (U.S PG Publication No. 2016/0302060 A1)3
Lloyd et al. (U.S PG Publication No. 2014/0302842 A1)4
Montemurro et al. (U.S PG Publication No. 2012/0076117 A1)5


1This reference teaches detecting, from a network terminal, available networks, and acquiring, from said network terminal, broadcast information (SSID) that is send for at an access point.
2This reference teaches a client detecting (discovering) available networks, and additionally acquiring broadcast (SSID) of access points.
3This reference teaches obtaining available service(s) via BLE beacon; and periodically obtaining broadcast information from at least a wireless access point.
4This reference teaches a tracking device detecting available wireless networks; wherein one or more access points are capable of broadcasting  detectable identifier of wireless networks associated with the access points.
5This reference teaches a wireless terminal capable of discovering network capabilities available via one or more WLANs. Initially, the wireless terminal 114 performs a wireless network scan. For example, the wireless terminal may perform a passive network scan in which it waits for one or more access points to broadcast its SSIDs.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN M GUILLERMETY whose telephone number is (571)270-3481. The examiner can normally be reached 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNY Q TIEU can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JUAN M GUILLERMETY/Primary Examiner, Art Unit 2674